Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Young on 14 June 2021.
The application has been amended as follows: 
	Claim 5: A method of making an oil-in-water emulsion that provides a fresh feeling upon application to skin resulting from a sudden loss of viscosity upon application to the skin, 
	the method comprising emulsifying 
	(a) 5 to 40% by mass of an oil component, wherein the oil component comprises a combination of a polar oil and a non-polar oil, wherein at least 55% by mass of the oil component is constituted by the polar oil;
	(b) 0.05 to 1% by mass of an emulsifier wherein the emulsifier is a hydrophobically modified alkyl cellulose;
	(c) 3.0 to 30% by mass of an ultraviolet scattering agent having a hydrophobic surface, wherein the ultraviolet scattering agent is dispersed in the oil component; and

	wherein if the oil-in-water emulsion comprises additional emulsifiers other than the hydrophobically modified alkyl cellulose, the additional emulsifiers are used in an amount of 1% by mass or less.  
	Claims 6-8: Change “The method according to claim 1” to instead recite “The method according to claim 5”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest combining both a nonpolar oil and polar oil in the oil phase of an oil-in-water emulsion comprising a ultraviolet scattering agent with a hydrophobic surface and a hydrophobically modified alkyl cellulose.  The prior art does not suggest that the combined ingredients would result in a sudden loss of viscosity when applied to the skin.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.